Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.
 

Claims 1-21 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “a plurality of server nodes, each comprising a client application and being configured to receive client requests to change a state of the client application and to generate corresponding proposals” in combination with “a first version of a distributed coordination engine (DConE), coupled to at least one of the plurality of server nodes and configured to receive the proposals on an input queue” in further combination with “the first version of the DConE being further configured to reach agreements on the proposals and to output a first ordering of agreements on an output queue coupled to the at least one of the plurality of server nodes” in further combination with “the first ordering of agreements specifying an order in which the client applications are to execute constituent agreements of the first ordering of agreements and correspondingly update their respective states” in further combination with “the first version of the DConE being further configured to monitor the input queue for a ChangeVersion proposal, to reach agreement thereon, to place the agreement on the ChangeVersion proposal on the output queue and thereafter to reach no further agreements on the proposals on the input queue” in further combination with “the ChangeVersion proposal being configured to direct a changeover of subsequent proposals on the input queue from the first version of DConE to a second version of the DConE” in further combination with “the second version of the DConE being coupled to input queue and to the output queue, the second version of the DConE being further configured to, after agreement has been reached on the ChangeVersion proposal, reach agreements on the proposals on the input queue and to output a second ordering of agreements on the output queue, beginning with the agreement on the ChangeVersion proposal” in further combination with “the second ordering of agreements including proposals on which agreement has been reached and specifying an order in which the client applications are to execute constituent agreements of the second ordering of agreements and correspondingly update their respective states” in further combination with “wherein each client application is further configured to cause any agreed-upon proposal received from the first version of the DConE after receipt of the agreement corresponding to the ChangeVersion proposal to be sent back to the second version of the DConE via the input queue” as recited in the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 14, 2021